                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          Case No. SACV 19-1018 JVS (KESx).                            Date   June 6, 2019

 Title             Rendon v. L & L Foods, Inc.


 Present: The                    James V. Selna, U.S. District Court
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present


 Proceedings:           [IN CHAMBERS] Order to Show Cause re Jurisdiction

         The Court has made a preliminary review of the jurisdictional allegations in the:

                             Complaint filed

                         X      Notice of Removal (“Notice”) filed May 28, 2019

by Snelling Employment, LLC (“Snelling”).

              The initial pleading invokes jurisdiction Court on the basis of diversity of
citizenship, 28 U.S.C. § 1332. (Notice, ¶ 6.) Jurisdiction on this basis requires complete
diversity.

            The following party to the action is alleged to be a limited liability
companies (“LLC”):

                    Snelling Holding, LLC
                    Hearthside USA, LLC
                    H-Food Holings, LLC
                    Heartside USA–Produce and Foodservice , LLC

              For purposes of diversity jurisdiction, an LLC takes on the citizenship of
each of its members. Johnson v. Columbia Properties Anchorage , LP, 437 F.3d 894, 899
(9th Cir. 2006); Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); Keith v. Black
Diamond Advisors, Inc., 48 F. Supp. 2d 326, 329-30 (S.D. N.Y. 1999). In order to
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       Case No. SACV 19-1018 JVS (KESx).                            Date     June 6, 2019

 Title          Rendon v. L & L Foods, Inc.

determine diversity, the Court must consider the citizenship of each LLC member, and if
a member is an LLC, the citizenship of its members. Presently, the Court cannot tell if
jurisdiction has been properly invoked.

             Snelling is ordered to file an amended initial pleading within 15 days
identifying each member of each alleged LLC and the member’s citizenship and principal
place of business as the date of the filing of the initial pleading. If any member is itself
an LLC, the same information shall be provided for each subtier member, and if need be,
for each successive tier. Snelling shall provide the required specifics. It general
statement in paragraph 12 is insufficient.

             A failure to respond may result in remand of the case
for lack of jurisdiction.




                                                                                              :        0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                        Page 2 of 2
